DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 1A and 2A in the reply filed on 10/28/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
In the reply filed 10/28/2021, applicant states that “claims 1, 4-17, 19, and 10 are readable on the elected species.”  It appears that applicant intended to state that claims 1, 4-17, 19, and 20 are readable on the elected species. 
Claims 2, 3, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  


Claims 9-17 and 19-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 9 is drawn to a blood access hole that is directly connected to the surface of the patient’s skin, and is therefore directed only to parts of the human body.  
Claims 10-17 and 19-20 are rejected at least because they depend from Claim 9.
In order to overcome this rejection, applicant should rewrite Claim 9 in method form, such that the claim requires the steps of cutting a blood vessel and directly connecting the cut blood vessel to the skin of the patient. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips et al. (US 2010/0191166).
With respect to Claim 1, Phillips teaches a method of forming a blood access hole comprising cutting a blood vessel 200 (Figures 10A-10G; paragraphs [0097-0099]), 
With respect to Claims 4 and 5, Phillips teaches that the blood vessel is a vein [0077].  Specifically, Phillips teaches that the vein may be the basilica vein, which falls within the claimed diameter range 
With respect to Claim 6, Phillips teaches that a scab 270 forms over blood access hole between uses, and may be removed prior to an access event [0122].  This scab functions as a marker that is over top of the blood access hole (i.e. within 10mm from the outer edge of the hole).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips.  Phillips teaches the method of Claim 1, wherein the blood vessel is connected indirectly to the skin using a suture thread 116 (Figures 9D, 10F, and 11E; paragraphs [0056], [0069-0071], [0088-0092], [0104], and [0116]).
Phillips, however, does not specifically teach that the sutures comprise a colored suture thread.  
.  


Allowable Subject Matter
	In order to place independent claims 1 and 9 into condition for allowance, the examiner recommends the following amendments:
	In Claim 1, specify “directly connecting the cut blood vessel to the skin.”
Amend Claim 9 to be in method form, or positively claim the steps of cutting the vessel and directly connecting the cut vessel to the skin. 

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Claim 8 requires that a suture thread used for connection of the blood vessel to the skin extends outside the human body from the surface of the skin by not less than 3mm.  Since Phillips’ suture thread is disposed underneath the skin, it is unclear why one of ordinary skill in the art at the time of invention would have modified Phillips’ invention to have the suture thread extend 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blatter et al. (US 2004/0147867), Herwick (US 2003/0083678), Shubayev (US 2006/0047249), Prosl (US 5,954,691), and Tabbara (US 2010/0106161) teach vascular access systems wherein a blood vessel is connected to the skin via an access port or catheter. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781